DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	This office Action is in response to an application filed on 11/18/2021, in which claims 1 - 26, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	An imaging system for a vehicle, the imaging system comprising: 
 	an image sensor disposed on the vehicle and configured to generate image data, the image data comprising a set of pixel values; 
 	an image signal processor (ISP) communicably coupled to the image sensor, the ISP configured to: 
 		receive the image data from the image sensor; 
 		define a first subset of pixel values from the set of pixel values, the first subset of pixel values corresponding to one or more distance lines that indicate a distance from the vehicle;
 	 	define a second subset of pixel values from the set of pixel values, the second subset of pixel values being complementary to the first subset of pixel values; 
  		generate a first sub-image based on the second subset of pixel values; 
  		process the first subset of pixel values to generate a second sub-image, wherein processing the first subset of pixel values comprises at least one of: 
(i) changing a color of one or more pixel values from the first subset of pixel values; and 

 	merge the first and second sub-images to generate an output image; and 
a display device configured to display the output image received from the ISP, wherein processing the first subset of pixel values results in an increased visual contrast between the one or more distance lines and other portions of the output image, 
 wherein processing of the first subset of pixel values corresponding to the one or more distance lines comprises both changing the color of the one or more distance lines and magnifying the one or more distance lines with respect to other regions of the output image, 
 	2wherein the magnifying the one or more distance lines results in breaks and/or discontinuities in the output image between one or more magnified portions of the output image and one or more non-magnified portions of the output image, 
 	 	 	wherein the first subset of pixel values corresponds to the magnified portion of the output image, and 
 	wherein the one or more distance lines dynamically change based on movement of the vehicle and/or change in the surroundings of the vehicle.

The Office Action previously rejected claims 1, 4 - 9, 12 - 15, and 21 – 26 under 35 U.S.C. § 103. Claim 1, 9 and 21 have been amended herein. Claims 1, 4, 6, 9, 12, and 13 were rejected under 35 U.S.C. § 103, as being unpatentable over Picalausa (US 20170201681 Al), in view of Kirenko et al. (US 20120195469 Al), hereinafter Kirenko, in view of Williams et al. (US 2009/0179916 Al), hereinafter Williams, and in view of Hu (US 20200143525 Al), and Nakamura et al. (US 20140293051 Al) hereinafter Nakamura. Claims 5, 21 - 24 were rejected under 35 U.S.C. 103 as being unpatentable over Picalausa, in view of Kirenko, Williams, Hu, Nakamura, and in further view of Rose et al. (US 2012 0229596 Al), hereinafter Rose. Claims 7, 8, 14, 15, 25 and 26 were rejected under 35 U.S.C. 103 as being unpatentable over Picalausa, in view of Kirenko, Hu and i0n further view of Mathew (US 20120002890 Al). 

Examiner agrees with Applicant that the references either alone or in combination fail to teach each and every element of claim 1 as amended.
Examiner also agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s other claims. Therefore, all pending claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487